Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1 to 18, drawn to a product, classified in F24H1/00
Group II. Claims 19 and 20, drawn to a method of making, classified in F28F 2275/04
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group II as claimed can be used to make another and materially different product, such as a heat exchanger unit without heat exchange pipes, not for a condensing boiler, and having an elbow pipe, wherein opposite ends thereof are assembled to a heat exchanger and combustion chamber by a brazing paste. Group I is specifically directed towards a heat exchanger for a condensing boiler that has heat exchange pipes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Following Applicant’s election of either Group I or Group II, the following election of species is required. It is noted that the claims of either elected Group I or Group II may not necessarily read on all of the species, as pointed out below.
This application contains claims directed to the following patentably distinct species:
Species A: drawn to at least Figures 5,7, and 9 and described in the as-filed specification as a “first modified example of the embodiment of the present disclosure” as per para. 00123, 00131, assumed to correspond to at least claims 1, 2, 5, 11, and/or 17, i.e. claim 5 is drawn to “combustion chamber flow passage cap plates” illustrated as 251g, 252g, 253g in Figs. 5, 7, and/or 9; claim 17 is drawn to a “connecting adaptor” illustrated as 61g in Fig. 5
Species B: drawn to at least Figure 15 and described in the as-filed specification as a “heat exchanger unit according to an embodiment of the present disclosure” as per para. 00154 , assumed to correspond to at least claims 12 and 13, i.e. claim 12 is drawn to a “packing bracket” illustrated as “packing bracket” illustrated as 71g in Fig. 15.  
Species C: drawn to at least Figure 16 and described in the as-filed specification as a “second modified example” of a “heat exchanger unit” as per para. 00160-161, assumed to correspond to at least claims 14 and 15, i.e. claim 14 is drawn to a “protective bracket” illustrated as 73g in Fig. 16
Species D: drawn to at least Figures 17-19 and described in the as-filed specification as a “third modified example” of “a heat exchanger unit” as per para 00166, assumed to correspond to at least claims 1, 11, and 17, i.e. claim 17 is drawn to a “connecting adaptor” illustrated as 62g in Fig. 17.
Species E: drawn to at least Figures 20-22 and described in the as-filed specification as a “fourth modified example” of “a heat exchanger unit” as per para. 00174, assumed to correspond to at least claims 19 and 20, i.e. claim 20 is drawn to an “elbow pipe” illustrated as 63g in Fig. 20.
Examiner’s Note: The claimed and disclosed invention appears to be drawn to a multitude of species, as disclosed in the as-filed specification and illustrated in the drawings. Terms such as “assumed to correspond to” and “appears to” is indicative of examiner’s best attempt at segregating the claims to their respective species. However, Examiner kindly requests Applicant to carefully review the claims to confirm and/or correct any potential mischaracterizations by the Examiner in this present Office Action when in the next reply. This will allow prosecution to move forward in an efficient manner, since as noted below, “the reply to this requirement to be complete must include… identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.”
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species: see species division above.
Claim 12 recites a packing bracket specifically configured to sandwich a side plate packing. Claim 14 recites a protective bracket used to form an air gap. The different embodiments of the bracket (packing or protective) are mutually exclusive because they are substituted for each other in the invention presented in the specification.  In addition, these species do not appear to be obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762